Citation Nr: 0617423	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1996.

By rating decision dated in February 2004, the Regional 
Office (RO) denied the veteran's claim for service connection 
for bilateral hearing loss.  The veteran appealed this 
determination to the Board of Veterans' Appeals (Board) 
which, by decision dated in September 2005, found that that 
evidence submitted by the veteran was new and material, and 
reopened the claim for service connection for bilateral 
hearing loss.  It remanded the claim for adjudication on the 
merits and to obtain additional medical evidence.  The case 
is again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  The record establishes that the 
veteran failed to report for a VA examination that was 
scheduled pursuant to the Board's remand.  However, in a 
statement dated in February 2006, the veteran's attorney 
asserted that the veteran was not able to report for the 
examination due to adverse weather, and that his efforts to 
get the VA to reschedule the examination were unsuccessful.  
As such, the Board finds that there has been demonstration of 
good cause for the veteran's failure to report for the 
scheduled VA examination.  Additionally, the Board notes that 
while a report of a private audiogram performed in October 
2005 is of record, it contains uninterpreted results, and the 
Board is precluded by law from providing its own 
interpretation.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

The veteran's discharge certificate reflects that his 
military occupational specialty was security guard.  



Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his bilateral 
hearing loss since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA audiometric examination to determine 
the nature and etiology of any current 
hearing loss.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that the 
veteran has a hearing loss disability 
that is related to service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  The veteran should again be informed 
of the provisions of 38 C.F.R. § 3.655, 
and of the consequences of his failure to 
report for the VA examination.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


